DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 88-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandecki (US Pub No. 2011/0077659) in view of Mays (US Pub No. 2012/0226288).
Regarding claim 88, Mandecki discloses (Figures 1A-3A) a method for implanting a radio frequency identification (RFID) tag (10) as a microelectronic animal identification device within an animal (Paragraphs 0004, 0025 and 0070), the method comprising: providing an implantation device (Figures 1A-1B) configured to implant the RFID tag in an upper part of a tail of the animal (mouse or rat tail) (Paragraph 0070), the implantation device including: a cartridge (Figure 3A) configured to releasably hold the RFID tag at a distal end of a needle (20) (Paragraph 0033); and an actuator (30) operably coupled to the cartridge and configured to release the RFID tag from the Paragraphs 0025 and 0070).
Mandecki fails to disclose the step of providing a restraining device configured to contain the body of the animal within an enclosure and releasably hold the upper part of the tail of the animal such that the upper part of the tail is presented in a restrained configuration protruding external to the enclosure.
Mays, in the analogous art of restraining animals, teaches (Figures 8-15) an animal marking device that includes the step of providing a restraining device (Figure 14) configured to contain the body of an animal (9) within an enclosure (22) (Figure 14) and releasably hold the upper part of the tail (14) of the animal such that the upper part of the tail is presented in a restrained configuration protruding external to the enclosure (Figure 14) (Paragraphs 0251 and 0257-0258). 
Since Mandecki discloses in Paragraph 0070 that the animal is retrained for implanting a RFID but does not disclose any detail on how the animal is retrained, then it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified the device of Mandecki to have included the step of providing a restraining device configured to contain the body of the animal within an enclosure and releasably hold the upper part of the tail of the animal such that the upper part of the tail is presented in a restrained configuration protruding external to the enclosure as taught by Mays, in order to restrain or immobilize the tail of the animal during a procedure (Mays, Paragraph 0070). 
Regarding claim 89, Mandecki modified by Mays further discloses wherein the restraining device includes a base plate (Mays, 21) and having a pair of opposed Mays, 11 and 12) (Figure 8) arranged as a tail cleat structure proximate to a distal portion of the base plate (Figure 14) and defining a channel (Figure 8) between the pair of opposed members having a width that is dimensioned to accommodate the tail of the animal (clearly shown in Figure 8) (Mays, Paragraph 0251) and a biasing member (Mays, 13) configured to urge the pair of opposed members toward each other (clearly shown in Figure 8) (Mays, Paragraph 0251), and wherein the method further comprises: providing instructions on a recorded medium (Mays, Paragraph 0159) for positioning the animal on the base plate (Figures 12-13), covering the animal with the enclosure such that the tail of the animal protrudes from the enclosure (Figures 14-15), and positioning the tail of the animal between the pair of opposed members to present the tail in the restrained configuration such that the biasing member urges the pair of opposed members toward each other to decrease the width of the channel and assert a restraining force against the tail to restrict longitudinal movement of the tail of the animal (Figures 14-15) (Mays, Paragraph 0251).
Regarding claim 90, Mandecki modified by Mays further discloses wherein the restraining device further comprises a reversible fixation mechanism configured to temporarily secure the enclosure to the base plate (Mays, Paragraphs 0259 and 0261).
Regarding claim 91, Mandecki modified by Mays further discloses wherein the reversible fixation mechanism includes at least one magnet on at least one of the enclosure and the base plate (Mays, Paragraphs 0259 and 0261).


Figures 1A-3A) a method for implanting a radio frequency identification (RFID) tag (10) as a microelectronic animal identification device within an animal (Paragraphs 0004, 0025 and 0070), the method comprising: using an implantation device (Figures 1A-1B) configured to implant the RFID tag in an upper part of a tail of the animal (mouse or rat tail) (Paragraph 0070), the implantation device configured to be operated to: hold the RFID tag at a distal end of a needle (20) (Figures 1A and 3A) (Paragraph 0033); and release the RFID tag from the needle when the distal end of the needle is inserted into the upper part of the tail (Paragraphs 0025 and 0070).
Mandecki fails to disclose the step of placing a body of the animal within an enclosure of a restraining device with the tail of the animal protruding from the enclosure; using a mechanism on the restraining device to releasably restrain the tail of the animal in a position such that the upper part of the tail of the animal is presented in a restrained configuration protruding from the enclosure.
Mays, in the analogous art of restraining animals, teaches (Figures 8-15) an animal marking device that includes the step of placing a body of an animal (9) within an enclosure (22) of a restraining device (Figure 14) with the tail (14) of the animal protruding from the enclosure (clearly shown in Figure 14); using a mechanism (10, 20) on the restraining device to releasably restrain the tail of the animal in a position such that the upper part of the tail of the animal is presented in a restrained configuration protruding from the enclosure (Figure 14) (Paragraphs 0251 and 0257-0258).
Mays, Paragraph 0070). 
Regarding claim 93, Mandecki modified by Mays further discloses wherein the restraining device includes a base plate (Mays, 21) and having a pair of opposed members (Mays, 11 and 12) (Figure 8) arranged as a tail cleat structure proximate to a distal portion of the base plate (Figure 14) and defining a channel (Figure 8) between the pair of opposed members having a width that is dimensioned to accommodate the tail of the animal (clearly shown in Figure 8) (Mays, Paragraph 0251) and a biasing member (Mays, 13) configured to urge the pair of opposed members toward each other (clearly shown in Figure 8) (Mays, Paragraph 0251), and wherein the method further comprises: positioning the animal on the base plate (Figures 12-13), covering the animal with the enclosure such that the tail of the animal protrudes from the enclosure (Figures 14-15), and positioning the tail of the animal between the pair of opposed members to present the tail in the restrained configuration such that the biasing member urges the pair of opposed members toward each other to decrease the width of the Figures 14-15) (Mays, Paragraph 0251).
Regarding claim 94, Mandecki modified by Mays further discloses wherein the restraining device further comprises a reversible fixation mechanism configured to temporarily secure the enclosure to the base plate (Mays, Paragraphs 0259 and 0261), and wherein the method further comprises releasing the enclosure from the base plate after the RFID tag is implanted in the animal (Mays, Paragraph 0261).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771